Case 2:18-cv-00295-JRG Document 436 Filed 08/24/20 Page 1 of 3 PageID #: 20661



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

    SAS INSTITUTE INC.,                             §
                                                    §
                                                    §
                 Plaintiff,                         §
                                                    §
    v.                                              §    CIVIL ACTION NO. 2:18-CV-00295-JRG
                                                    §
    WORLD PROGRAMMING LIMITED,                      §
                                                    §
                 Defendant.                         §
                                                    §

                              ORDER AS TO COPYRIGHTABILITY
         On the eve of a jury trial in this case, the Court finds before it two opposing motions for

summary judgment on copyrightability. These motions 1 present the Court with the task of having

to resolve copyrightability within the framework of Federal Rule of Civil Procedure 56. As a

result, the Court is forced to either find there are no genuine issues of material fact, and grant one

of the competing motions, or find there is a material question of fact, in which case it must deny

both motions thereby injecting copyrightability into the jury trial and unavoidably making it part

of the jury’s infringement analysis. Neither option is faithful to the precedent which the Court

finds controlling.

         Various authorities hold that copyrightability is at least in part a question of law, reserved

for determination by the Court. See, e.g., Oracle Am., Inc. v. Google Inc., 750 F.3d 1339, 1353

n.3 (Fed. Cir. 2014) (collecting cases). On the other hand, copyright infringement is a question

properly placed before the fact finder—in this case, the jury. For the jury to make a clear and

reliable determination of whether infringement exists as to the asserted non-literal elements of the


1
    The “Summary Judgment Motions.” (Dkt. Nos. 264, 272.)
Case 2:18-cv-00295-JRG Document 436 Filed 08/24/20 Page 2 of 3 PageID #: 20662



computer software at issue, the Court is persuaded it should take up and decide the issue of

copyrightability in a separate evidentiary hearing, not in the restrained posture of a Rule 56 motion.

This would be consistent with Circuit precedent holding that copyrightability is at least in part a

question of law. See Eng’g Dynamics, Inc. v. Structural Software, Inc., 26 F.3d 1335, 1341 (5th

Cir. 1994); Oracle, 750 F.3d at 1353 n.6 (collecting cases).

       Consequently, the Court hereby ORDERS that the trial in the above-captioned case is

CONTINUED from its present trial setting until such a copyrightability hearing before the Court

can be held. In light of this continuance and except for SAS Institute Inc.’s Motion for Leave to

File Second Amended Complaint (Dkt. No. 210) and World Programming Limited’s Motion for

Leave to Serve Deposition on Written Questions on Luminex (Dkt. No. 418), the Court DENIES

AS MOOT the Summary Judgment Motions and all other pending motions in the Court’s docket

in this case, WITHOUT PREJUDICE to refile them at a later and more appropriate date. The

Court resets this case for pretrial conference at 9:00 am on Tuesday, November 24, 2020, and for

jury selection and trial for 9:00 am on Monday, January 4, 2021.

       The Parties are further ORDERED to appear for a copyrightability hearing before the

Court on Wednesday, October 14, 2020. At such copyrightability hearing the parties will present

evidence in support of the abstraction and filtration steps of the abstraction-filtration-comparison

(“AFC”) test, as addressed in Computer Assocs. Int’l, Inc. v. Altai, Inc., 982 F.2d 693, 706

(2d Cir. 1992) and later adopted by the Fifth Circuit in Engineering Dynamics. 26 F.3d at 1341.

It is intended that this hearing will facilitate a determination by the Court as to what is the core

protectable expression, if any, covered by each asserted work. Should the Court identify any

such core protectable expression, then such determination will subsequently facilitate an

accurate “comparison” as part of the infringement analysis by the jury. Such copyrightability

hearing will begin at 9:00am and conclude at 4:00pm on October 14, 2020 in Marshall, Texas.
                                                  2
Case 2:18-cv-00295-JRG Document 436 Filed 08/24/20 Page 3 of 3 PageID #: 20663



Each side will have three hours to present evidence and argument to the Court. In advance

of such, the parties shall brief the copyrightability issue for each asserted work as follows:




  SAS Institute Inc.’s (“SAS”) Opening Brief (not to exceed 30 pages)      September 7, 2020

  .
  World Programming Limited’s (“WPL”) Responsive Brief (not to September 21, 2020
  exceed 30 pages)

  SAS’s Reply (not to exceed 10 pages)                                     September 25, 2020


  WPL’s Sur-Reply (not to exceed 10 pages)                                 October 2, 2020



The above briefing and page limits apply for all asserted works and not for each asserted work.

     So ORDERED and SIGNED this 24th day of August, 2020.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                                3
